        Case: 1:21-cv-01748 Document #: 7 Filed: 04/01/21 Page 1 of 3 PageID #:26




                                UNITED STATES DISTRICT COURT
                                 Northern District of Illinois
                                 219 South Dearborn Street
                                   Chicago, Illinois 60604
Thomas G. Bruton                                                                  312-435-5670
Clerk



Date: 04/01/2021

Andrew Peter Bleiman
Marks & Klein
1363 Shermer Road
Suite 318
Northbrook, IL 60062


Re: HP Tuners, LLC v. Johnson et al
USDC Case Number: 1:21-cv-01748


Dear Counselor:

The documents you recently filed in connection with the above-captioned case have been
received. Additional information is required for the completion of reports that are forwarded by
this office to Washington, D.C.

The following additional information is required:

      COPYRIGHT               DATE OF                      HOLDER OF COPYRIGHT
     REGISTRATION            COPYRIGHT
       NUMBER




Please provide this information within ten (10) days of today's date.


                                                     Sincerely,
                                                     Thomas G. Bruton, Clerk
Rev. 11/18/2016
Case: 1:21-cv-01748 Document #: 7 Filed: 04/01/21 Page 2 of 3 PageID #:27




                                       By: /s/ Roberto Cornejo
                                               Deputy Clerk
Case: 1:21-cv-01748 Document #: 7 Filed: 04/01/21 Page 3 of 3 PageID #:28
